Citation Nr: 0908953	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-27 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis.

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis.

3.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1991 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for a left elbow and shoulder condition 
and residuals of a bilateral knee injury.

The issues have been re-characterized to comport to the 
evidence of record.

In August 2008 the Board remanded the Veteran's current 
claims for additional development.  

A December 2008 rating decision granted the Veteran 
entitlement to service connection for deep vein thrombosis 
with blood clot in lower left leg with a 10 percent 
evaluation, and gastric reflux, also with a 10 percent 
evaluation.  Therefore, because the Veteran was granted the 
full benefit he sought, his claims of entitlement to service 
connection for deep vein thrombosis with blood clot in lower 
left leg and gastric reflux are no longer on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's homocystine disease with recurrent inflammatory 
synovitis is currently rated as 20 percent disabling under 38 
C.F.R. § 4.71a Diagnostic Code (DC) 5099-5009 (2008).  DC 
5009 rated under DC 5002, arthritis rheumatoid.  38 C.F.R. § 
4.71a.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the current left elbow disability is not related to service 
and is not secondary to the Veteran's service-connected 
homocystine disease with recurrent inflammatory synovitis.  

2.  The competent medical evidence of record indicates that 
the current left shoulder disability is not related to 
service and is not secondary to the Veteran's service-
connected homocystine disease with recurrent inflammatory 
synovitis.  

3.  There is no competent evidence that the Veteran currently 
has a bilateral knee disability.


CONCLUSIONS OF LAW

1.  A left elbow disability was not incurred in or aggravated 
by service, nor is it caused or aggravated by the Veteran's 
service-connected homocystine disease with recurrent 
inflammatory synovitis.  38 U.S.C.A. §§ 1110, 1116(a)(3), 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2008).

2.  A left shoulder disability was not incurred in or 
aggravated by service, nor is it caused or aggravated by the 
Veteran's service-connected homocystine disease with 
recurrent inflammatory synovitis.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by service, nor is it caused or aggravated by the 
Veteran's service-connected homocystine disease with 
recurrent inflammatory synovitis.  38 U.S.C.A. §§ 1110, 
1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2005, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the nature and 
etiology of the claimed disabilities.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
A.  Service Connection for Left Elbow and Shoulder 
Disabilities

The Veteran seeks service connection for left elbow and 
shoulder disabilities.  He claims that he has chronic joint 
pain in his left elbow and shoulder consistent with his 
homocystine disease.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection requires evidence of a connection to a service- 
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2006); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  
Where a service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The record indicates that the Veteran currently has left 
elbow and left shoulder disabilities.  Private treatment 
records dated in May 2002 note that the Veteran reported a 
history of left elbow pain and, following x-ray imaging, the 
Veteran was given an impression of small entheophyte or spur 
on the aspect of the olecranon.  Otherwise, negative 
examination.  Private medical treatment records dated in 
March 2003 note that the Veteran complained of left elbow and 
left shoulder pain and a physical examination was conducted.  
The treating clinician noted that the Veteran has tendonitis 
in his elbow and shoulder.  A VA examination was conducted in 
July 2005.  Following a physical examination it was noted 
that the appearance of the Veteran's left elbow and shoulder 
are within normal limits.  It was noted that x-ray imaging of 
the Veteran's left shoulder and left elbow were within normal 
limits.  Finally, an October 2008 VA examination report notes 
that the Veteran was given assessments of limited range of 
motion of the left shoulder and left elbow.  Although it is 
not clear based on the medical evidence of record whether the 
Veteran currently has a diagnosis related to his left elbow 
and left shoulder, giving him the benefit of the doubt, the 
Board concedes that he does.  

The Veteran's Medical Evaluation Board (MEB) report dated in 
January 1999 notes that the Veteran was diagnosed with 
Homocystinuria, complicated by joint laxity.   A physical 
examination during the Veteran's MEB examination revealed 
that the Veteran has generalized joint laxity involving his 
bilateral shoulders and elbows.  It is also noted in a March 
1999 addendum to the Veteran's MEB examination report that he 
developed episodic arthralgias involving the left shoulder.

The Veteran submitted an undated medical article that notes 
that homocystinuria has symptoms that include tight joints.  
However, this article does not provide the needed nexus in 
this claim.  Generic texts, such as the one offered, which do 
not address the facts of this particular Veteran's case, do 
not constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

A VA examination was conducted in October 2008.  The examiner 
noted that the Veteran's claim file was reviewed.  It was 
noted that the Veteran contended that his homocystine disease 
is connected to his joint problems in his left elbow and left 
shoulder.  The examiner stated that there is no evidence in 
the medical records from service that the Veteran ever had a 
problem with his left elbow or left shoulder.  The examiner 
opined that, from an orthopedic and an injury standpoint, 
there is no evidence to indicate that his left shoulder and 
left elbow are connected to his military service.  The 
examiner also stated that a determination as to whether the 
Veteran's homocystine disease contributes to his joint 
discomforts would have to be made by a general medical 
examination.  

An October 2008 VA medical opinion notes that review of 
multiple medical records and discussions with practitioner's 
specializing in internal medicine and orthopedics does not 
reveal any correlation/relationship between Homocystine and 
joint problems.  The examiner opined that the Veteran's 
multiple joint complaints are less likely as not related to 
his Homocystine disease.  
Regarding the Veteran's claim that his left shoulder and left 
elbow disabilities are directly related to service, the 
negative evidence in this case outweighs the positive.  The 
Veteran has argued that his current left shoulder and left 
elbow disabilities are related to service, however, this is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Though 
the Veteran's lay assertions have been considered, they do 
not outweigh the medical evidence of record, specifically the 
October 2008 VA examination report which clearly indicates 
that the Veteran's left shoulder and left elbow are not 
related to service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Similarly, regarding the Veteran's claim that his left 
shoulder and left elbow disabilities are secondary to his 
service-connected homocystine disease, the negative evidence 
in this case again outweighs the positive.  Although the 
Veteran has argued that his current left elbow and left 
shoulder disabilities are secondary to his service-connected 
homocystine disease, these are not matters for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the Veteran's lay assertions have 
been considered, they do not outweigh the medical evidence of 
record, specifically the October 2008 VA examiner's medical 
opinion, which indicates that the Veteran's multiple joint 
complaints are not related to his Homocystine disease.  See 
38 C.F.R. § 3.310(a).  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. at 175.

The preponderance of the evidence is against the claims for 
left elbow and left shoulder disabilities on a direct or 
secondary basis; there is no doubt to be resolved; and 
service connection is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

B.  Service Connection for a Bilateral Knee Disability

The Veteran seeks service connection for a bilateral knee 
disability.  He claims that he has chronic joint pain in his 
knees consistent with his homocystine disease.  

The competent medical evidence of record does not show a 
present diagnosis related to either of the Veteran's knees.  
STRs do indicate that the Veteran was treated for bilateral 
knee pain and an assessment of rule out strain was given in 
April 1994.  Likewise, the Veteran's MEB report dated in 
January 1999 notes that the Veteran was diagnosed with 
Homocystinuria, complicated by joint laxity.  It is noted in 
a March 1999 addendum to the Veteran's MEB examination report 
that he has progressive development in his knees.

However, there is no competent medical evidence of record 
indicating that the Veteran has been diagnosed with a current 
disability related to either of his knees.  An April 1999 VA 
physical examination report revealed that the Veteran's range 
of motion in his knees was normal, and no diagnoses related 
to the Veteran's knees were made.  A VA examination was 
conducted in July 2005.  The examiner noted that the 
Veteran's knee joints general appearance was within normal 
limits on the right and left side.  Examination of the right 
knee revealed crepitus.  "Crepitus" is defined as the 
grating sensation caused by the rubbing together of the dry 
synovial surfaces of joints.  See Dorland's Illustrated 
Medical Dictionary (Dorland's) 436 (24th ed., 1994).  A VA 
examination was conducted in October 2008.  The examiner 
noted that he reviewed the Veteran's claim file.  The 
examiner noted that the Veteran indicated that he had pain in 
both knees and a physical examination of the bilateral knees 
revealed that the Veteran had no tenderness or swelling 
around the patellae or the medial or lateral aspect of the 
joint, no Baker cyst, and that he flexes to 140 degrees and 
extends to 0 degrees.  Medical imaging of the knees was 
conducted and it was noted that the Veteran has no 
radiographic abnormality of the left or right knee.  An 
assessment of normal bilateral knees was given.  

Regardless of the fact that the Veteran had bilateral knee 
pain, a rule out strain, or joint laxity during service, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, pain or a grating 
sensation alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  

Although the Veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
diagnosis of a disease or disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Thus, while the Veteran's lay 
assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
of, or treatment for, a bilateral knee disability.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
bilateral knee disability is not warranted.  Gilbert v. 
Derwinski, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 
C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left elbow 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis, is denied.

Entitlement to service connection for a left shoulder 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis, is denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to homocystine disease 
with recurrent inflammatory synovitis, is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


